NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30030

                Plaintiff-Appellee,             D.C. No. 4:19-cr-00007-BMM-1

 v.

JAMES MICHAEL GARCIA,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                          Submitted November 17, 2020**
                              Seattle, Washington

Before:      GOULD and FRIEDLAND, Circuit Judges, and BOUGH,*** District
Judge.

      James Michael Garcia appeals from the district court’s order denying his

motion to dismiss a count of assault resulting in serious bodily injury in Indian


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Country, in violation of 18 U.S.C. §§ 113(a)(6), 1153, after he pleaded guilty to

felony child abuse, in violation of 18 U.S.C. § 1153(a) and Mont. Code Ann. § 45-

5-212(1). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see

United States v. Ziskin, 360 F.3d 934, 943 (9th Cir. 2003), and we affirm.

      Garcia was charged in a two-count superseding indictment with abusing his

daughter within the Fort Peck Indian Reservation after the girl’s mother reported

that she heard, over the telephone, Garcia strike their child. Garcia contends that

because he pleaded guilty to Count 2 of the superseding indictment, felony child

abuse, the government’s continued prosecution against him under Count 1, assault

resulting in serious bodily injury, violates the Double Jeopardy Clause of the Fifth

Amendment. The Double Jeopardy Clause protects defendants against multiple

trials and cumulative punishments. See Ohio v. Johnson, 467 U.S. 493, 499

(1984). However, the same act can constitute multiple offenses and be tried and

punished accordingly if each statute requires proof of an additional element that

the other does not. See Blockburger v. United States, 284 U.S. 299, 304 (1932).

      Because the Major Crimes Act, 18 U.S.C. § 1153, enables prosecution of

felony child abuse in Indian country, but does not point to a federal definition of

the crime, the government may use the state law of where the offense occurred to

define the elements and punishments. See United States v. Other Medicine, 596

F.3d 677, 681 (9th Cir. 2010). Garcia concedes that felony child abuse in Montana


                                          2                                    20-30030
has an age requirement and that assault resulting in serious bodily injury does not,

but contends that this is the only difference between the two offenses. However, a

conviction for assault resulting in serious bodily injury requires proof of “serious

bodily injury,” 18 U.S.C. § 113(a)(6), while felony child abuse requires proof of

only “bodily injury,” Mont. Code. Ann. § 45-5-212(1) (referring to Mont. Code.

Ann. § 45-5-201). Garcia acknowledges that, in the context of felony child abuse

here, bodily injury is defined as “physical pain, illness, or an impairment of

physical condition and includes mental illness or impairment.” Mont. Code Ann.

§ 45-2-101(5). Serious bodily injury, however, requires proof of greater harm; it

refers to bodily injury that involves: “a substantial risk of death,” “extreme

physical pain,” “protracted and obvious disfigurement,” or “protracted loss or

impairment of the function of a bodily member, organ, or mental faculty.” 18

U.S.C. § 1365(h)(3).

      Garcia concedes that felony child abuse has an age requirement that assault

resulting in serious bodily injury does not. Assault resulting in serious bodily

injury requires proof of greater harm than felony child abuse. Therefore, each

offense requires proof of an element that the other does not, and the district court

properly determined that the Double Jeopardy Clause does not preclude Garcia’s

prosecution for assault resulting in serious bodily injury after he pleaded guilty to

felony child abuse.


                                          3                                      20-30030
      To the extent Garcia argues that the evidence the government would use to

prove serious bodily injury is the same he stipulated to in his guilty plea, the

government does not need to demonstrate separate conduct to avoid violating the

Double Jeopardy Clause. See United States v. Wright, 79 F.3d 112, 114 (9th Cir.

1996).

      AFFIRMED.




                                           4                                       20-30030